Citation Nr: 0615754	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-02 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for service-connected 
low back disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1988 through 
September 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.

In February 2005 the issue stated above, and the issue of 
entitlement to service connection for pes planus, were both 
remanded for additional development.  In October 2005, 
service connection for pes planus was granted.  Thus, 
entitlement to an increased rating for the veteran's service 
connected back disability is the only issue now before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased initial rating for his 
service-connected back disability that is currently rated as 
20 percent disabling.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to give proper notice of the information 
and evidence needed for a degree of disability and for the 
effective date of an award.  Corrective notice is required 
under Dingess/Hartman before the appellant's claim can be 
properly adjudicated.

A remand is also required in order to afford the appellant a 
video conference hearing pursuant to his November 2005 
request.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duties to 
notify and assist the veteran, including 
supplying corrective notice compliant with 
Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006). 
 
2.  Schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge at the RO.  Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing. 


The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,  
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





